DETAILED ACTION
Drawings
The drawings were received on 11/25/22.  These drawings are acceptable.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities, the language “a first structural support segment” (located in (b)(1)) does not have proper antecedent basis. The language should be corrected to read “the first structural support segment”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-14 and 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0338888) in view of Youm (US 2019/0033927).
Regarding claim 1, Kim discloses an apparatus comprising: 
(a) a rigid touch-sensitive display (320A in fig. 8 and para. 177), wherein the rigid touch sensitive display is attached to a first structural support segment (see right border surrounding 320A in fig. 8); 
(b) a flexible touch-sensitive display (310A in fig. 8) comprising a first flexible touch-sensitive display component and a second flexible touch-sensitive display component (see left and right sections of 310A in fig. 8 and para. 177); 
wherein: 
(1) the first flexible touch-sensitive display component is attached to a first structural support segment (see left border surrounding 310A in fig. 8A; wherein the border is a non-display area); 
(2) the second flexible touch-sensitive display component is attached to a second structural support segment (see right boarder surrounding 310A in fig. 8A); 
(3) the flexible touch-sensitive display further comprises having a fully folded state (fig. 14D); 
(4) the flexible touch-sensitive display further comprises having a partially expanded state (fig. 14E); 
(5) the flexible touch-sensitive display further comprises having a fully expanded state (fig. 8); 
(c)  a first camera (7855 in fig. 78 and para. 460).
Kim fails to disclose a window.
Youm discloses (c) a first camera (125, fig. 1B); wherein the first camera is attached to the front surface of the second structural support segment (see location of 125 in fig. 1B on the front surface of L3 in fig. 1B) such that it is situated on the same side as the second flexible display portion (see fig. 1B and para. 43);
(d) a second camera (125 in fig. 1A), wherein the second camera is attached to the back surface of the second structural support segment (see location of 125 in fig. 1A, which is on the back surface of L3 in fig. 1B) such that it is situated on the opposite side of the second flexible display portion (see fig. 1A and para. 43, 45)
(e)  a window (116, fig. 1B) integrated with the first structural support segment (L1, fig. 1B) such that the window and the first camera are aligned and overlap with each other when the device is positioned in the folded state (see fig. 1C, fig. 2A and para. 43); wherein the rigid touch sensitive display (as disclosed in Kim) is operable with the first camera and the second camera when the device is positioned in the folded state (para. 43 wherein the front-rear camera 125 is operable in the folded state), and the flexible touch sensitive display (para. 45) is operable with the first camera and the second camera when the device is positioned in the expanded state (para. 43; wherein the front-rear camera is operable in the expanded state, further wherein the cameras and touch displays are operable in any state).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Youm in the device of Kim. The motivation for doing so would have been to provide the ability to have a camera which is able to take a picture while the device is in a folded state (Youm; para. 43; wherein the camera is not obstructed in taking a picture in the folded state of the flexible display).  
Regarding claim 3, Youm discloses wherein: the window is made up of a transparent material (para. 44).  
Regarding claim 4, Youm discloses wherein: the window is an opening in the structural segment support that it is integrated with which is absent of material (para. 40 and 316, fig. 3).  
Regarding claim 5, Youm discloses wherein: the window is located along at least one edge of the structural support segment that it is integrated with such that the edge of the window is tangent with the edge of the structural support segment (para. 51-52).  
Regarding claim 6, Youm discloses wherein: the window is located offset from at least one edge of the structural support segment that it is integrated with such that there is a structural frame between the edge of the structural support segment and the edge of the window (para. 51-52).  
Regarding claim 7, Youm discloses wherein: the window has a circular shape (115, fig. 1B).  
Regarding claim 8, Youm discloses wherein: the window has a rectilinear shape (116, fig. 1B).  
Regarding claim 9, Youm discloses wherein: the window has a curvilinear shape (316, fig. 3).  
Regarding claim 10, Youm discloses wherein: the window is situated at the corner of the structural support segment that it is integrated with (para. 51).  
Regarding claim 11, Kim discloses wherein: the fully folded state comprises a fully folded angle between the first flexible touch-sensitive display component and the second flexible touch-sensitive display component that is less than 10 degrees (para. 14D); and 
the fully expanded state comprises a fully expanded angle between the first flexible touch-sensitive display component and the second flexible touch-sensitive display component that is between 170 and 190 degrees (fig. 8); and 
the partially expanded state comprises an angle that falls between the fully folded state and the fully expanded state (para. 14E).  
Regarding claim 12, Kim discloses wherein: the rigid touch-sensitive display is situated on the back side the first structural support segment such that its display is facing opposite the direction of the first touch- sensitive display component (fig. 8 and para. 177).  
Regarding claim 13, Kim discloses wherein: the rigid touch-sensitive display is situated on the back side the second structural support segment such that its display is facing opposite the direction of the second touch-sensitive display component (fig. 8 and para. 177).
Claim 14 is rejected for the same reasons as claim 1 above.

Claim(s) 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Youm in further view of Park (2020/0042133).
Regarding claim 2, Youm discloses wherein the camera includes sensors that the camera is integrated with (para. 54); and 
the window area (116, fig. 1B) covers the same area of the camera and the sensors (para. 62) such that the camera and the sensors are unobstructed when the device is in a folded state (para.62; wherein sensors with additional functionality are located within the opening).
Youm fails to disclose specifically wherein sensors and camera are situated along the same face of the structural support that the camera is located.
Park discloses wherein the camera (para. 84) includes sensors (para. 84) situated along the same face of the structural support segment (NDA100, fig. 1) that the camera is integrated with.
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Park in the device of Kim in view of Youm. The motivation for doing so would have been to provide the ability place the sensors and camera in the same notch located above the flexible display (Park; para. 84 and fig. 1). Further wherein this placement is conventional.
Claim 15 is rejected for the same reasons as claim 2 above. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBIN J MISHLER/ Primary Examiner, Art Unit 2628